Citation Nr: 1813579	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea corporis.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from June 2005 to August 2010 and received multiple awards and medals including the Navy and Marine Corps Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for her service-connected tinea corporis.  In November 2012, the Veteran stated that her skin condition affected all of the mid-section of her body, and she found it difficult to wear many types of bathing suits, and felt ashamed when she had to show the mid-section of her body.  In addition, in her June 2014 VA Form 9 (substantive appeal), the Veteran indicated the stains on her skin would not disappear no matter how much prescribed lotion she used.

The Veteran was afforded a VA examination in February 2012.  The examiner noted that the Veteran was diagnosed with tinea corporis in active service.  The Veteran reported that while she was in Iraq she developed an abdominal skin condition.  She reported that she never sought medical treatment until she arrived in Puerto Rico, and she was given oral and topical fungal medications.  The Veteran reported that despite medical treatment, she continued to have a skin condition, and reported that sun exposure would worsen her skin condition.  Although the Veteran reported that sun exposure would worsen her skin condition, the examiner did not provide an assessment of the percent of the entire body areas affected and the percent of exposed body areas affected during such flare-ups.

In Ardison v. Brown, 6 Vet. App. 405 (1994), the United States Court of Appeals for Veterans Claims held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  In this case, since the Veteran has reported that she experiences flare-ups from sun exposure, an attempt to evaluate the Veteran during a period of flare-ups should be made. Further, if the Veteran's flare-up periods are short in duration, the examiner should still attempt to provide an assessment of the percent of the entire body areas affected and percent of exposed body areas affected by the Veteran's tinea corporis, based upon the Veteran's reports.  

Therefore, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's tinea corporis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's tinea corporis.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

An attempt to evaluate the Veteran during an active phase of the disease should be undertaken.  If the Veteran's flare-up periods are short in duration, the examiner should still attempt to provide an assessment of the percent of the entire body areas affected and percent of exposed body areas affected by the Veteran's tinea corporis, based upon the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the issue on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




